FILED
                             NOT FOR PUBLICATION                            DEC 28 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 FALCON STAINLESS, INC., a California             No. 09-55246
 Corporation,
                                                  D.C. No. 8:08-cv-00926-AHS-
                Plaintiff-counter-defendant -     MLG
                Appellant,

   v.                                             MEMORANDUM *

 RINO COMPANIES, INC., DBA Rino
 Flex Connectors, DBA Performance Sales,
 a California Corp.; et al.,

                Defendants-counter-claimants
                - Appellees,

 and

 HAMPTON-CONDON SALES, INC.,

                Counter-claimant.



                     Appeal from the United States District Court
                         for the Central District of California
                    Alicemarie H. Stotler, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
MVD/Inventory
                           Submitted December 15, 2009 **

Before:         GOODWIN, WALLACE and FISHER, Circuit Judges.

       Falcon Stainless, Inc. appeals the district court’s denial of its request for

preliminary injunctive relief against defendant-appellees Rino Companies, Inc.,

Performance Sales, Inc., Southsea Metal, Inc., John Novello and Herry Rieger. We

have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.

       We express no view on the merits of the complaint. Our sole inquiry is

whether the district court abused its discretion in denying preliminary injunctive

relief. The Lands Council v. McNair, 537 F.3d 981, 986 (9th Cir. 2008); see

Winter v. Natural Resources Defense Council, 129 S. Ct. 365, 374 (2008) (listing

factors for district court to consider). We conclude the district court did not abuse

its discretion. Accordingly, we affirm the district court’s order denying the

preliminary injunction.

       AFFIRMED.




          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

MVD/Inventory                               2                                     09-55246